DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 5 November 2020, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 1-8 have been withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 9-20, in the reply filed on 5 November 2020 is acknowledged.
Claim Objections
Claims 9, 10, 17, and 18 are objected to because of the following informalities: each of claims 9 and 17-18 include multiple capital letters after the first word of the claim, as if the claims include multiple sentences. 
There appears to be superfluous “and” at line 9.
Claim 10 recites “from50”: at line 2. It appears that the claim should recite “from 50” instead.
Claims 17 and 18 each switch tenses between helper verbs, creating potential grammatical confusion. For example, Claim 17 recites “each said gripping member has an end … the distance is greater than the distance …” The examiner believes the verb form of the helper verb should be “being.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a plurality of ranges, including 1250 ~ 1320 degrees Celsius at line 4. In American English mathematics and ranges, the use of a “~” rather than “-“ conventionally indicates approximate values. It is unclear from a review of the Specification whether the recited ranges are approximate, and to what extent.
Claims 10-20 each depend from claim 9, and therefore are rejected for at least the reasons presented above with respect to claim 9.
Claim 10 recites “the particles” at line 1. Claim 9, from which claim 10 depends, recites mullite particles, spodumene particles, and energy ceramic particles. It is unclear to which particles claim 10 refers.
Allowable Subject Matter
Claims 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2009/0205511 to Tienor (hereinafter “Tienor”) is directed to a frying apparatus including ceramic components.
United States Patent Application Publication 2016/0135635 to Boniello et al. (hereinafter “Boniello”) is directed to a frying apparatus including ceramic components.
The prior art of record is directed to sintered ceramic materials for cooking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/26/2021